DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-11 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 of U.S. Patent No. 11,031,344. Although the claims at issue are not identical, they are not patentably distinct from each other. 
The following is to compare claims 10-11 and 16-17 of instant application with claims 17-18 of Patent No.: 11,031,344 B2.

Instant Application
Patent No.: 11,031,344 B2 (hereinafter ‘344)
Claims 10 and 16
Claim 17
Claims 11 and 17
Claim 18


As shown in the comparison chart above, although independent claims 10 and 16 of instant application and claim 17 of ‘344 are not identical, they are not patentably distinct from each other. Claim 17 of '344 recites all the limitations of claims 10 and 16 of instant application. Claim 17 of '344 also recites that the first protective layer consists of an organic dielectric layer. It appears that they are not the same invention because narrower vs. broader claimed limitations; thus they are not patentably distinct.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US PG-Pub No.: 2017/0117253 A1, hereinafter, “Yu”).
Regarding claim 1, Yu discloses a method of fabricating a package (see Yu, FIGs. 1A-1O), comprising:
providing a die (20, ¶ [0018]) with a contact (204, FIG. 1B) thereon;
forming a redistribution layer (RDL) structure (FIG. 1O) on the die (20), the forming the RDL structure on the die (20) comprising:
forming a first dielectric material (206+208+210, ¶¶ [0024] and [0030]) on the die (20, FIG. 1D);
forming a conductive feature (226s+226d, FIG. 1M) in and partially on the first dielectric material (206+208+210, FIG. 1M);
after the forming the conductive feature (226s+226d), forming a protective layer (228, FIG. 1M) on the conductive feature (226s+226d), wherein the protective layer (228) covers a top surface of the conductive feature (226s+226d) and extends to cover a top surface of the first dielectric material (206+208+210, FIG. 1M);
forming a second dielectric material (306, ¶ [0045]) on the protective layer (228, FIG. 1N); and
performing a planarization process (¶ [0041]) to expose the conductive feature (226s+226d, FIG. 1M); and forming a plurality of conductive connectors (226s+226d) to electrically connect the die (20) through the RDL structure (FIG. 1O).

Regarding claim 5, Yu discloses the package of claim 1, wherein the conductive feature (226s+226d) comprises a via in the first dielectric material (206) and a trace in the second dielectric material (210), and the via has a top width greater than a bottom width thereof (shown in 226s in 206, FIG. 1O).
Regarding claim 6, Yu discloses the method of claim 1, wherein the protective layer (in order to meet this claim limitation, 228+306 is the protective layer and 310 is the second dielectric layer) comprises an inorganic dielectric material (¶¶ [0045] and ¶ [0025]).

Regarding claim 7, Yu discloses the method of claim 6, wherein the inorganic dielectric material comprises an oxide (¶¶ [0045] and [0025]), a nitride, an oxynitride, a carbide, or a combination thereof.

Regarding claim 8, Yu discloses the method of claim 1, wherein the protective layer (in order to meet this claim limitation, 228+306 is the protective layer and 308 is the second dielectric layer) and the second dielectric material (308, FIG. 1N) have different materials (306 comprises BSG and 308 comprises silicon nitride, ¶¶ [0025], [0030], and [0045]).

Regarding claim 9, Yu discloses the method of claim 1, wherein the planarization process comprises a chemical-mechanical polishing (CMP) process (¶ [0041]), a mechanical grinding process, a fly cutting process or an etching back process.

Regarding claim 10, Yu discloses a package (see Yu, FIG. 1O), comprising:
a die (20, ¶ [0015]); and
a redistribution layer (RDL) structure (FIG. 1O) electrically connected to the die (20), wherein the RDL structure comprises:
a dielectric layer (206+210, FIG. 1O) comprising a first dielectric material (206) and a second dielectric material (210) over the first dielectric material (206);
a conductive feature (226s+226d, ¶ [0039]) electrically connected to the die (20, FIG. 1O), wherein the conductive feature (226s+226d) comprises a plurality of first conductive patterns (226s inside 210) disposed over the first dielectric material (206) and embedded in the second dielectric material (210, FIG. 1O); and
a first protective layer (208 between 226s, FIG. 1O) extending between two adjacent first conductive patterns (226s inside 210) and being in contact with a top surface of the first dielectric material (206), wherein the two adjacent first conductive patterns (226s inside 210) are electrically isolated by the first protective layer (208 between 226s) therebetween (FIG. 1O).
Note: “in contact with” in line 11 is interpreted as “in direct contact with.”

Regarding claim 11, Yu discloses the package of claim 10, wherein the conductive feature (226s+226d) further comprises a second conductive pattern (226d inside 210, FIG. 1O) and a third conductive pattern (226d inside 206), the second conductive pattern (226d inside 210) is disposed in the second dielectric material (210), the third conductive pattern (226d inside 206) is disposed in the first dielectric material (206), and the second conductive pattern (226d inside 210) is disposed over and in contact with the third conductive pattern (226d inside 206).

Regarding claim 12, Yu discloses the package of claim 11, wherein the RDL structure further comprises: a second protective layer (224+208 between 226s and 226d, FIG. 1O) extending between the second conductive pattern (226d inside 210) and a corresponding first conductive pattern (226s inside 210) adjacent to the second conductive pattern (226d inside 210) to form a U-shape in cross-section (FIG. 1O); and a seed layer (not shown, disclosed in ¶¶ [0040] and [0041]) comprising a first portion sandwiched between the plurality of first conductive patterns (226s inside 210) and the first dielectric material (206, ¶ [0041]); and a second portion lining a bottom surface and a sidewall of the third conductive pattern (226d inside 206), wherein the seed layer is free of between the second and third conductive patterns (226d inside 210 and 226d inside 206, FIG. 1O).

Regarding claim 13, Yu discloses the package of claim 12, wherein the first and second protective layers (208 between 226s, 208 between 226s and 226d, and 224) are conformal layers (FIG. 1O).

Regarding claim 14, Yu discloses the package of claim 12, wherein the first and second protective layers (208 and 224) each comprises an inorganic dielectric material (¶¶¶ [0030], ¶ [0035], and ¶ [0036]) and the inorganic dielectric material comprises an oxide (¶¶¶ [0030], [0035], and [0036]), a nitride, an oxynitride, a carbide, or a combination thereof.

Regarding claim 15, Yu discloses the package of claim 10, further comprising an encapsulant (202, FIG. 1O) laterally encapsulating the die (20), wherein the RDL structure is disposed over the encapsulant (202) and the die (20, FIG. 1O).
Regarding claim 16, Yu discloses a package structure (see Yu, FIG. 1O), comprising:
a die (20, FIG. 1O) having a front side (top) and a back side (bottom);
an encapsulant (202, FIG. 1O) laterally encapsulating the die (20); and
a first redistribution layer (RDL) structure (FIG. 1O) disposed over the front side (top) of the die (20) and the encapsulant (202), wherein the first RDL structure comprises:
a dielectric layer (206+210, FIG. 1O) comprising a first dielectric material (206) and a second dielectric material (210) over the first dielectric material (206);
a conductive feature (226s+226d, ¶ [0039]) electrically connected to the die (20, FIG. 1O), wherein the conductive feature (226s+226d) comprises a plurality of first conductive patterns (226s inside 210) disposed over the first dielectric material (206) and embedded in the second dielectric material (210, FIG. 1O); and
a first protective layer (222s+208 between 226s, FIG. 1O) extending between two adjacent first conductive patterns (226s inside 210) and being in contact with a top surface of the first dielectric material (206), so as to form a U-shape in cross-section (FIG. 1O).
Note: “in contact with” in line 12 is interpreted as “in direct contact with.”

Regarding claim 17, Yu discloses the package structure of claim 16, wherein the conductive feature (226s+226d) further comprises a second conductive pattern (226d inside 210, FIG. 1O) and a third conductive pattern (226d inside 206), the second conductive pattern (226d inside 210) is disposed in the second dielectric material (210), the third conductive pattern (226d inside 206) is disposed in the first dielectric material (206), and the second conductive pattern (226d inside 210) is disposed over and in contact with the third conductive pattern (226d inside 206).

Regarding claim 18, Yu discloses the package structure of claim 17, wherein the RDL structure further comprises: a second protective layer (224+208 between 226s and 226d, FIG. 1O) extending between the second conductive pattern (226d inside 210) and a corresponding first conductive pattern (226s inside 210) adjacent to the second conductive pattern (226d inside 210) to form a U-shape in cross-section (FIG. 1O); and a seed layer (now shown, disclosed in ¶¶ [0040] and [0041]) comprising a first portion sandwiched between the plurality of first conductive patterns (226s inside 210) and the first dielectric material (206, ¶ [0041]); and a second portion lining a bottom surface and a sidewall of the third conductive pattern (226d inside 206), wherein the seed layer is free of between the second and third conductive patterns (226d inside 210 and 226d inside 206, FIG. 1O).

Regarding claim 20, Yu discloses the package structure of claim 16, wherein the first and second protective layers (208 and 224) each comprises an inorganic dielectric material (¶¶¶ [0030], [0035], and [0036]]) and the inorganic dielectric material comprises an oxide (¶¶¶ [0030], [0035], and [0036]), a nitride, an oxynitride, a carbide, or a combination thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US PG-Pub No.: 2017/0117253 A1, hereinafter, “Yu”), as applied to claim 16 above, and further in view of Chen et al. (US Patent No.: 9,620,482 B1, hereinafter, “Chen’).
Regarding claim 19, Yu discloses the package structure of claim 16, further comprising: a plurality of through interlayer vias (TIVs, 1006, FIG. 7) aside the die (1002) and encapsulated by the encapsulant (1004, FIG. 7).
Yu is silent regarding a second RDL structure disposed over the back side of the die; and the TIVs is electrically connected to the first and second RDL structures.
However, Chen discloses a package structure (see Chen, FIG. 3), comprising a second RDL structure (108) disposed over a back side of a die (104, col 2 and line 57); and a plurality of through interlayer vias (TIVs) aside the die (104) and encapsulated by the encapsulant (FIG. 3), wherein the TIVs is electrically connected to the first (104) and second RDL structures (108, FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a second RDL structure disposed over the back side of Yu's die; and the TlVs is electrically connected to the first and second RDL structures, as taught by Chen, in order to package multiple RDL structures.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIA L CROSS/Primary Examiner, Art Unit 2892